Case 1:19-cv-00564-LMB-TCB Document50 Filed 09/24/20 Page 1 of 3 PagelD# 174

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the

Eastern District of Virginia

 

 

)
)
Douglas R. Vaughn )
)
Plaintiff(s) )
Vv. Civil Action No. 1:19-cv-564 (LMB/TCB)
)
)
Deputy Pidea, et al. )
)
Defendant(s) )

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Deputy Pidea
Loudoun County Sheriff's Office
803 Sycolin Rd
Leesburg, VA 20175

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: Douglas Vaughn

clo USDC EDVA
401 Courthouse Square
Alexandria, VA 22314

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF CQURT

Date: 09/03/2020 Ci! Wika

Signature of Clerk or Deputy Clerk

 
Case 1:19-cv-00564-LMB-TCB Document 50 Filed 09/24/20 Page 2 of 3 PagelD# 175°
AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)
Civil Action No. 1:19-cv-564 (LMB/TCB)

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (D)

This summons for (name of individual and title, if any) DeLoty LV Apa

was received by me on (date) 1 Wh 6 [: POR0 —

CI I personally served the summons on the individual at (place)
on (date) ; or

 

 

(3 I left the summons at the individual’s residence or usual place of abode with (name)
, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)
on (date) 5 or

 

 

yi returned the summons unexecuted because LLSO has wovecovd oe avy "Ds fea" or
t }

CO Other (specify):

My fees are $ for travel and $ > a for services, for a total of $ L4e-—

I declare under penalty of perjury that this information is true.

ow: 1d3/2a20

 
  

 

   

erver 's signature

04k) fe L

 

 

Printed name and title
46) [ a Ww ho Ise. - A bexavalh'a, Uh

Additional information regarding attempted service, etc:
 

Case 1:19-cv-00564-LMB-TCB Document 50 Filed 09/24/20 Page 3 of 3 PagelD# 176
U.S. Department of Justice PROCESS RECEIPT AND RETURN

United States Marshals Service See "Instructions for Service of Process by U.S. Marshal"

Sa

 

 

 

PLAINTIFF COURT CASE NUMBER
Douglas R. Vaughn 1:19-cv-564
DEFENDANT TYPE OF PROCESS
Deputy Pidea, et al. S&C

 

 

NAME OF INDIVIDUAL, COMPANY, CORPORATION. ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
SERVE J Deputy Pidea
AT ADDRESS (Street or RED, Apartment No., City, State and ZIP Code)
Loudoun County Sheriff's Office, 803 Sycolin Rd. , Leesburg, VA 20175
SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW

 

Number of process to be
served with this Form 285 | |

 

 

Douglas R. Vaughn . Number of parties to be

c/o USDC EDVA- Alexandria served in this case |
401 Courthouse Square

Alexandria, VA 22314

Check for service
= on U.S.A.
SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate Addresses,
All Telephone Numbers, and Estimated Times Available for Service):

 

 

 

 

 

 

 

 

 

Fold Fold
Signature of Attorney other Originator requesting service on behalf of 0) PLAINTIFF TELEPHONE NUMBER DATE
Lynnelle Creek- Deputy Clerk (] DEFENDANT 703-299-2100 9/3/20
SPACE BELOW FOR USE OF U.S. MARSHAL ONLY-- DO NOT WRITE BELOW THIS LINE
[ acknowledge receipt for the total | Total Process | District of District to Signature of Authorized USMS Deputy or Clerk Date

 

 

 

 

 

number of process indicated. Origin Serve
(Sign only for USM 283 if more ; G ; a ( -
than one USM 2835 is submitted) No. % ee — 2 RA x) _}} ~ sa] 7. dt 0 a C20

| hereby certify and return that I LC] have personally served C1 have legal evidence of ser L] have seus shld nin "Remarks", the process described
on the individual , company, corporation, etc., at the address shown above on the on the individual , company, corporation, etc. shown at the address inserted below.

 

 

oo hereby certify and return that | am unable to locate the individual, company, corporation, ete. named above (See remarks below)
Name and title of individual served (if not shown above) [1 A person of suitable age and discretion
then residing in defendant's usual place

of abode

 

   

Address (complete only different than shown above)

 

 

 
 
   
 

   
 
 

 

 

 

ee eee
Service Fee Total Mileage Charges} Forwarding Fee Total Charges Advance Deposits Amouneewred to SeWigrshate api
including endeavors) (Amount of Refunisy = = =

- os ~ =»

_ ss & S005 2

Lovdooa Coty Sheriff 5 OFFite has no record of ade | TesCrama
o& “Aiden”

Meattititgesgken 1. CLERK OF THE COURT PRIOR EDITIONS MAY BE USED
2. USMS RECORD
3. NOTICE OF SERVICE
4, BILLING STATEMENT®*: To be returned to the U.S. Marshal with payment,
if any amount is owed. Please remit promptly payable to U.S. Marshal. Form USM-285
§, ACKNOWLEDGMENT OF RECEIPT Rev. 11/13

 

 

 

 

 

 

 

 
